EXHIBIT 10.1

FOURTH AMENDMENT
TO
AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT

This CONSENT AND FOURTH AMENDMENT TO AMENDED AND RESTATED REVOLVING CREDIT
AGREEMENT (this “Agreement”), is made and entered into as of April 15, 2011 (the
“Effective Date”), by and among James River Coal Company, a corporation
organized under the laws of Virginia (“JRCC”), and certain of JRCC’s
Subsidiaries identified on the signature pages hereof, as borrowers (such
Subsidiaries, together with JRCC, are referred to hereinafter each individually
as a “Borrower”, and collectively, jointly and severally, as the “Borrowers”),
and the other credit parties party hereto, identified on the signature pages
hereof as Guarantors (together, the Borrowers and Guarantors, the “Credit
Parties”), the Lenders (as hereinafter defined) party hereto, General Electric
Capital Corporation (“GECC”), a corporation formed under the laws of Delaware,
as administrative agent for the Lenders (in such capacity, together with its
successors and assigns, if any, the “Administrative Agent”) and as collateral
agent for the Lenders (in such capacity, the “Collateral Agent”).

W I T N E S S E T H:




WHEREAS, the Borrowers, the other Credit Parties signatory thereto, the
financial institutions from time to time party thereto as lenders (collectively,
the “Lenders”), the L/C Issuers from time to time party thereto, the
Administrative Agent, the Collateral Agent, and the other agents and arrangers
from time to time party thereto are parties to that certain Amended and Restated
Revolving Credit Agreement, dated as of January 28, 2010 (as amended, restated,
supplemented and otherwise modified from time to time, the “Credit Agreement”),
pursuant to which the Lenders and the L/C Issuers have committed to make certain
loans and other extensions of credit to the Borrowers upon the terms and
conditions set forth therein; and

WHEREAS, in connection with the consummation of the IRP Acquisition, the
Borrowers have requested that the undersigned Lenders and the Administrative
Agent agree to (a) increase the Commitments of the Lenders to an amount equal to
$75,000,000, and (b) amend certain of the terms and provisions of the Credit
Agreement as specifically set forth in this Agreement, including the
requirements of Section 8.08 of the Credit Agreement with respect to the
Acquired Business and the related assets and three newly formed Subsidiaries of
JRCC, James River Escrow Inc., IRP LP Holdco Inc. and IRP GP Holdco LLC
(collectively, the “IRP Holdcos”), all as more fully provided herein; and




WHEREAS, the undersigned Lenders and the Administrative Agent are prepared to
provide such an increase in the Commitments and to amend the Credit Agreement on
the terms, subject to the conditions and in reliance on the representations set
forth herein.

NOW, THEREFORE, in consideration of the premises, the covenants and agreements
contained herein, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto do hereby agree
as follows:










--------------------------------------------------------------------------------

1.

Defined Terms.  Capitalized terms used herein and not otherwise defined herein
shall have the meanings given to such terms in the Credit Agreement (as amended
hereby).  

2.

Agreement Regarding Acquired Business.  Subject to the terms and conditions of
this Agreement, notwithstanding the provisions of Section 8.08 of the Credit
Agreement, the Credit Parties, the Administrative Agent and the Lenders hereby
agree as follows:

(a)

in lieu of the actions required to be taken in the time frames specified by
clauses (c) and (e) of Section 8.08 of the Credit Agreement in respect of the
IRP Acquisition, the Acquired Business, the Target and its subsidiaries and the
IRP Holdcos, each Credit Party shall instead use its commercially reasonable
efforts to satisfy each condition and complete each item set forth on Schedule 1
attached hereto as soon as possible after the Effective Date (but in any event,
each condition and item set forth on Schedule 1 shall be completed or satisfied
on or before the time specified on such Schedule 1 with respect to such
condition or item);

(b)

until such time as all of the actions described in Schedule 1 to this Agreement
shall have been completed in respect of such assets (as reasonably determined by
the Collateral Agent), no assets of the Target and its subsidiaries or any IRP
Holdco may be included in the calculation of the Borrowing Base;

(c)

only the “Eligible Accounts” relating to the Acquired Business may be included
in the calculation of the Borrowing Base upon (x) the completion of all of the
actions described in Schedule 1 to this Agreement (as reasonably determined by
the Collateral Agent), (y) the Administrative Agent receiving evidence
reasonably satisfactory to it that no “Eligible Accounts” relating to the
Acquired Business that is included in the calculation of the Borrowing Base
constitutes “as-extracted collateral” (as defined in the UCC) and (z) upon
completion of the requirements in the immediately preceding clause (x) and (y),
delivery by the Administrative Borrower to the Administrative Agent of an
updated Borrowing Base Certificate reflecting the inclusion of such Eligible
Accounts in the Borrowing Base;

(d)

except as specified above, none of the actions otherwise required to be taken by
the Credit Parties and any Subsidiaries thereof under Section 8.08 of the Credit
Agreement shall be required to be taken at any time in respect of the IRP
Acquisition, the Acquired Business, the Target and its subsidiaries and the IRP
Holdcos unless the Borrowers (in their sole discretion) desire that any Eligible
Inventory of the Acquired Business and/or and the IRP Holdcos be included in the
calculation of the Borrowing Base, and then, as a condition to the inclusion of
such assets in the calculation of the Borrowing Base, (x) the Credit Parties
shall satisfy (or cause to be satisfied) to the reasonable satisfaction of the
Collateral Agent each item set forth on Schedule 2 attached hereto to the extent
(and only to the extent) that such item on Schedule 2 relates to any Eligible
Inventory to be included in the calculation of the Borrowing Base or any Real
Estate Asset from which such Eligible Inventory originates or upon which such
Eligible Inventory is or will at any time be located and (y) upon completion of
the requirements in the immediately preceding clause (x), the Borrowers shall
deliver to the Administrative Agent an updated Borrowing Base Certificate
reflecting the inclusion of such Eligible Inventory in the Borrowing Base.  For
the avoidance of doubt, the Credit Parties, the Administrative Agent and the
Lenders agree that no Eligible Inventory of the Target and its subsidiaries or
any IRP Holdco may be included in the calculation of the Borrowing Base until
such time as (x) all of the actions










2







--------------------------------------------------------------------------------

described in Schedule 1 above have been completed (as reasonably determined by
the Collateral Agent), and (y) all of the actions described in Schedule 2 to
this Agreement shall have been completed (as reasonably determined by the
Collateral Agent) with respect any Eligible Inventory to be included in the
calculation of the Borrowing Base or any Real Estate Asset from which such
Eligible Inventory originates or upon which such Eligible Inventory is or will
at any time be located.  Each condition and item set forth on Schedule 1 or
Schedule 2 (as applicable) shall be required to be satisfied or completed to the
reasonable satisfaction of the Collateral Agent and pursuant to documents,
instruments and agreements in form and substance reasonably satisfactory to the
Collateral Agent; and

(e)

notwithstanding anything to the contrary contained in the Loan Documents, the
IRP Acquisition, the Acquired Business, the Target and its subsidiaries and the
IRP Holdcos and their respective assets shall at all times be subject to the
covenants and restrictions contained in Articles XIII and IX (subject, in the
case of Section 8.08, to the agreements contained herein).

3.

Amendments to the Credit Agreement.  

(a)

The Credit Agreement is amended by deleting the amount “$65,000,000” on the
cover page to the Credit Agreement and substituting in lieu thereof the amount
of “$75,000,000”.  

(b)

The Credit Agreement is hereby amended by adding the following new definition in
the appropriate alphabetical order:

“IRP-Travelers Letter of Credit” means that certain letter of credit issued by
ABN Amro Bank, N.V. for the account of International Resources Holdings II, LLC
in favor of Travelers Casualty and Surety Company of America, for itself and on
behalf of its parents, affiliates and subsidiaries, as beneficiary, with a
maximum drawing amount on the effective date of the Fourth Amendment to this
Agreement not greater than $4,800,000.

(c)

The Credit Agreement is hereby further amended by deleting the definition of
“Maximum Revolver Amount” set forth therein and substituting in lieu thereof the
following new definition:  

“Maximum Revolver Amount” means $75,000,000.

(d)

The definition of “Permitted Encumbrance” in the Credit Agreement is hereby
amended by (i) deleting the word “and” at the end of clause (j) of such
definition, (ii) deleting the period at the end of clause (k) of such definition
and substituting the text “; and” in lieu thereof and (iii) adding the following
new clause (l) immediately following clause (k) of such definition:

“(l)

Liens on cash collateral (which may consist of cash or Cash Equivalents)
provided by the Borrowers or any Subsidiary of any Borrower to secure the
reimbursement or other obligations of such Person in respect of the
IRP-Travelers Letter of Credit; provided that the aggregate amount of cash










3







--------------------------------------------------------------------------------

collateral so provided shall in no event exceed 105% of maximum amount available
to be drawn under the IRP-Travelers Letter of Credit).”  

(e)

Annex A to the Credit Agreement is hereby amended by deleting the reference to
the amount “Sixty-Five Million Dollars ($65,000,000)” in clause (i) to Section
(i) in such Annex A and substituting the amount Seventy-Five Million Dollars
($75,000,000)” in such clause (i) to Section (i) of such Annex A.

(f)

The parties agree that the Credit Agreement is further modified and supplemented
as follows:  from and after the effectiveness of the Fourth Amendment to the
Credit Agreement, dated as of April 15, 2011, the IRP-Travelers Letter of Credit
shall be deemed to have been issued pursuant to the Credit Agreement and the
terms thereof (including Annex A of the Credit Agreement), and (i) the
IRP-Travelers Letter of Credit shall be subject to and governed by the terms and
conditions the Credit Agreement, and be deemed a “Letter of Credit” for all
purposes under the Loan Documents (including for the purposes of determined
Letter of Credit Usage), (ii) GE Capital shall be deemed an “L/C Issuer” under
the Loan Documents with respect to the IRP-Travelers Letter of Credit and (iii)
the IRP-Travelers Letter of Credit shall be deemed to be issued for the account
of the Borrowers.  For the avoidance of doubt, all obligations and liabilities
under the IRP-Travelers Letter of Credit shall constitute Obligations.   

4.

Increase in Commitments of the Lenders.

Subject to the terms and conditions of this Agreement, the Credit Parties, the
Administrative Agent and the undersigned Lenders hereby agree that, as of the
Effective Date, the Commitments shall be increased by an amount equal to
$10,000,000, such that the aggregate amount of the Commitments under the Credit
Agreement is equal $75,000,000.  As of the Effective Date, Schedule 2.01(a)
(Lender Commitments) to the Credit Agreement shall be replaced by Schedule
2.01(a) (Lender Commitments) attached hereto as Exhibit A.

5.

Affirmation and Acknowledgment of the Borrowers.  The Loan Parties hereby agree
and acknowledge that the increase in the Commitments provided for under this
Agreement, and all Loans and other extensions of credit made by the Lenders
and/or the LC Issuer pursuant thereto, shall be “Obligations” for all purposes
under the Loan Documents.  The Borrowers hereby ratify and confirm all of their
Obligations to the Lenders, including, without limitation, the Loans, and the
Borrowers hereby affirm their absolute and unconditional promise to pay to the
Lenders all indebtedness, obligations and liabilities in respect of the Loans,
the Letters of Credit, and all other amounts due under the Credit Agreement and
the other Loan Documents as amended hereby.  The Borrowers hereby confirm that
the Obligations are and remain secured pursuant to the Loan Documents and
pursuant to all other instruments and documents executed and delivered by the
Borrowers as security for the Obligations.

6.

No Other Waivers, Amendments or Consents.  Except for the agreements, amendments
and waivers expressly set forth and referred to in Section 2 and the amendments
expressly set forth and referred to in Section 3 hereof, the Credit Agreement
and the other Loan Documents shall remain unchanged and in full force and
effect.  Nothing in this Agreement is intended or shall be construed to be a
novation of any Obligations or any part of the Credit Agreement or any of the
other Loan Documents or to affect, modify or impair the continuity or










4







--------------------------------------------------------------------------------

perfection of the Administrative Agent’s Liens under the Credit Agreement and
Loan Documents.  

7.

Representations, Warranties and Covenants.  

(a)

To induce the undersigned Lenders to enter into this Agreement, the Credit
Parties hereby warrant, represent and covenant to and with to the Lenders and
the Administrative Agent that: (a) this Agreement has been duly authorized,
executed and delivered by the Credit Parties; (b) this Agreement and the Credit
Agreement as amended hereby constitute legal, valid and binding obligations of
the Credit Parties, enforceable in accordance with their respective terms,
except as may be limited by applicable bankruptcy, insolvency, reorganization,
moratorium or other similar laws, or by general principles of equity; (c) after
giving effect to this Agreement, no Default or Event of Default has occurred and
is continuing as of this date; (d) no approval or consent of, or filing with,
any governmental agency or authority is required to make valid and legally
binding the execution, delivery or performance by the Credit Parties of this
Agreement or the Credit Agreement or any other Loan Document as amended hereby;
and (e) after giving effect to this Agreement, the Third Amendment (as defined
below) and the Consent dated March 15, 2011 by and among the parties hereto, all
of the representations and warranties made by the Credit Parties in the Credit
Agreement and the other Loan Documents are true and correct in all material
respects on and as of the date of this Agreement (except to the extent that any
such representations or warranties expressly referred to a specific prior date
and except for changes therein expressly permitted or expressly contemplated by
the Credit Agreement or the other Loan Documents).  Any breach in any material
respect by the Credit Parties of any of its representations, warranties and
covenants contained in this Section 7 shall be an immediate Event of Default
under the Credit Agreement.

(b)

To induce the undersigned Lenders to enter into this Agreement, the Credit
Parties hereby covenant that as soon as practicable, but in any event no later
than June 30, 2011 (or such later date as agreed to by the Collateral Agent in
its reasonable discretion), the Collateral Agent shall have received a duly
executed and effective amendment reflecting the increase in the Maximum Revolver
Amount contemplated by this Agreement, in form and substance satisfactory to the
Collateral Agent, with respect to each Mortgage existing as of the Effective
Date, together with evidence, reasonably satisfactory to the Collateral Agent,
that all recording or filing charges, taxes, fees and expenses due in connection
with the recordation and filing of each such Mortgage amendment thereto have
been paid by the Credit Parties and, if requested by the Collateral Agent, legal
opinions with respect to such amendments.  

8.

Conditions to Effectiveness.  Upon the satisfaction of the conditions set forth
in below, this Agreement shall become effective as of the Effective Date:

(a)

The Administrative Agent has received one or more counterparts of this
Agreement, duly executed, completed and delivered by the Borrowers, the other
Credit Parties and the each of the Lenders;

(b)

The Borrowers shall have paid (i) to the Administrative Agent, for the account
of the Lenders, a non-refundable amendment fee equal to one-quarter percent
(0.25%) of the amount of the Commitment of each Lender (after giving effect to
this Agreement and the










5







--------------------------------------------------------------------------------

increase in the Commitments described in Section 4 hereof) and (ii) to the party
entitled thereto all other fees and, to the extent documented, expenses
(including the reasonable legal fees of counsel to each of the Agents and any
local counsel to the Agents) due and payable to such party on or before the
Effective Date.  

(c)

The Administrative Agent shall have received, on the Effective Date,
certificates of the Secretary, Assistant Secretary or managing member of each
Credit Party, dated the Effective Date, as to the incumbency and signatures of
its officers executing this Agreement and any other certificate or other
document to be delivered pursuant hereto or thereto, together with evidence of
the incumbency of such Secretary, Assistant Secretary or managing member and
attaching (and in each case, certified by the Secretary, Assistant Secretary or
managing member, as applicable, of such Credit Party as true and correct as of
the Effective Date): (i) copies of the certificate of incorporation or
certificate of formation, as applicable, and all amendments thereto of each
Credit Party, certified as of a recent date by the appropriate government
official of the jurisdiction of its organization, and copies of each Credit
Party’s by-laws or limited liability company agreement, as applicable, (ii) all
resolutions, certificates and other documents evidencing other necessary
corporate action and governmental approvals, if any, with respect to the
authorization for the execution, delivery and performance of this Agreement (and
the Loan Documents as amended hereby) and for the consummation of the
transactions contemplated thereby and (iii) governmental certificates, dated the
most recent practicable date prior to the Closing Date, showing that each Credit
Party is organized and in good standing in the jurisdiction of its organization.

(d)

The Administrative Agent shall have received on the Effective Date, a
certificate of an Authorized Officer of JRCC, dated as of the Effective Date,
certifying that each Credit Party has received all consents and authorizations
required pursuant to any Material Contract with any other Person and all other
material consents and shall have obtained all material Permits of, or approvals
from, and effected all notices to and filings with, any Governmental Authority
as may be necessary to allow such Credit Party lawfully (i) to execute, deliver
and perform their respective obligations under this Agreement (and the Loan
Documents as amended hereby) to which each of them is, or shall be, a party and
each other agreement or instrument to be executed and delivered by each of them
pursuant thereto or in connection therewith and (ii) consummate the transactions
contemplated hereunder, and to consummate the IRP Acquisition as contemplated by
the Purchase Agreement (including the related disclosure schedules to the
Purchase Agreement) and attaching copies of any such material third party
consents, or certifying that no such material consents are required.  No
litigation shall be pending or threatened and no action shall have been taken or
threatened by any Governmental Authority or any other Person that could
restrain, prevent or impose any material adverse conditions on such Credit Party
or such transactions or that could seek to restrain or threaten any of the
foregoing, and no law or regulation shall be applicable which in the reasonable
judgment of the Administrative Agent could have such effect.  

(e)

The Lenders shall have received a customary opinion with respect to each Credit
Party (including non-contravention opinions with respect to the Indenture, the
indentures relating to the New Convertible Senior Notes and the New Senior Notes
and other Material Contracts) of Kilpatrick Townsend Stockton LLP, counsel to
the Borrowers and the Guarantors, in form and substance reasonably satisfactory
to each of the Agents.










6







--------------------------------------------------------------------------------

(f)

The Administrative Agent shall have received, on the Effective Date, the
certificate of a Senior Officer of each Credit Party, dated the Effective Date,
stating that (A) there has been no repayment of Indebtedness that (i) would
reduce the one hundred and twenty five million Dollar ($125,000,000) amount
permitted for credit facilities under Section 4.03(a)(1) of the Indenture, or
(ii) would reduce the ten million Dollar ($10,000,000) amount permitted for
credit facilities under Section 4.03(a)(10) of the Indenture or specify such
amounts and (B) there is no Indebtedness outstanding that would reduce the
permitted amounts referred to in preceding clauses (i) and (ii) or specify all
such amounts (other than Indebtedness outstanding under the Credit Agreement and
Indebtedness that is subject to the Indenture Reserve).

(g)

The Administrative Agent shall have received an updated Borrowing Base
Certificate as of the Effective Date.

(h)

The IRP Acquisition shall have been consummated not later than April 22, 2011,
and all of the conditions described in the Consent and Third Amendment to the
Credit Agreement, dated as of March 6, 2011 (the “Third Amendment”) (including
the proviso of Section 2 of the Third Amendment), shall be satisfied, and the
Administrative Agent shall have received the certificate and documents required
to be delivered pursuant to clauses (iv) and (v) of the proviso at the end of
Section 2 of the Third Amendment (except with respect to delivery of updated
disclosure schedules relating to the Acquired Business, the Target and its
subsidiaries and the IRP Holdcos, which updated disclosure schedules shall
instead be delivered after the Effective Date in accordance with Section 2(a) of
this Agreement).  

9.

Reimbursement of Expenses.  The Borrowers hereby agree to reimburse the
Administrative Agent on demand for all reasonable fees and reasonable
out-of-pocket costs and expenses (including without limitation the reasonable
and actual fees and expenses of its counsel) incurred by the Administrative
Agent in connection with the negotiation, documentation and consummation of this
Agreement and the other documents executed in connection herewith and the
transactions contemplated hereby.

10.

Governing Law.  THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK FOR CONTRACTS TO BE PERFORMED ENTIRELY
WITHIN SAID STATE AND ANY APPLICABLE LAWS OF THE UNITED STATES OF AMERICA.

11.

Severability of Provisions.  Any provision of this Agreement which is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof or affecting the validity or
enforceability of such provision in any other jurisdiction.  To the extent
permitted by applicable law, the Borrowers hereby waive any provision of law
that renders any provision hereof prohibited or unenforceable in any respect.

12.

Counterparts.  This Agreement may be executed in any number of several
counterparts, all of which shall be deemed to constitute but one original and
shall be binding upon all parties, their successors and permitted assigns.
 Delivery of an executed signature page of this Agreement by facsimile
transmission or other electronic transmission shall be as effective as delivery
of a manually executed counterpart hereof.










7







--------------------------------------------------------------------------------

13.

Entire Agreement.  The Credit Agreement as amended through this Agreement
embodies the entire agreement between the parties hereto relating to the subject
matter thereof and supersedes all prior agreements, representations and
understandings, if any, relating to the subject matter thereof.  This Agreement
shall constitute a Loan Document.

14.

No Strict Construction.  The parties hereto have participated jointly in the
negotiation and drafting of this Agreement.  In the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the parties hereto and no presumption or burden of
proof shall arise favoring or disfavoring any party by virtue of the authorship
of any provisions of this Agreement.

15.

No Third Party Reliance.  This Agreement is solely for the benefit of the
parties signatory hereto, their successors and permitted assigns.  No waiver,
consent or amendment pursuant to this Agreement may be relied upon by any third
parties.

16.

Release.  The Credit Parties hereby remise, release, acquit, satisfy and forever
discharge the Lenders, the Administrative Agent, the Collateral Agent, and the
L/C Issuer and their respective agents, employees, officers, directors,
predecessors, attorneys and all others acting or purporting to act on behalf of
or at the direction of the Lenders, the Administrative Agent, the Collateral
Agent, or the L/C Issuer of and from any and all manner of actions, causes of
action, suit, debts, accounts, covenants, contracts, controversies, agreements,
variances, damages, judgments, claims and demands whatsoever, in law or in
equity, which any of such parties ever had or now has against the Lenders, the
Administrative Agent, the Collateral Agent, and the L/C Issuer their respective
agents, employees, officers, directors, attorneys and all persons acting or
purporting to act on behalf of or at the direction of the Lenders or the
Administrative Agent (“Releasees”), for, upon or by reason of any matter, cause
or thing whatsoever arising from, in connection with or in relation to the
Credit Agreement or any of the other Loan Documents (including this Agreement)
through the date hereof.  Without limiting the generality of the foregoing, the
Credit Parties waive and affirmatively agree not to allege or otherwise pursue
any defenses, affirmative defenses, counterclaims, claims, causes of action,
setoffs or other rights they do, shall or may have as of the date hereof,
including, but not limited to, the rights to contest any conduct of the Lenders,
Administrative Agent or other Releasees on or prior to the date hereof.




[Remainder of page intentionally blank; next page is signature page]










8







--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties have caused this Fourth Amendment to Amended and
Restated Revolving Credit Agreement to be duly executed by their respective
officers or representatives thereunto duly authorized, as of the date first
above written.

 

BORROWERS:




JAMES RIVER COAL COMPANY







By:  /s/ Samuel M. Hopkins II__________________________

Name:  Samuel M. Hopkins II

Title: Vice President

 

 

 

JAMES RIVER COAL SERVICE COMPANY







By:  /s/ Samuel M. Hopkins II__________________________

Name:  Samuel M. Hopkins II

Title: Vice President

 

 

 

LEECO, INC.







By:  /s/ Samuel M. Hopkins II__________________________

Name:  Samuel M. Hopkins II

Title: Vice President

 

 

 

TRIAD MINING, INC.







By:  /s/ Samuel M. Hopkins II__________________________

Name:  Samuel M. Hopkins II

Title: Vice President

 

 

 

TRIAD UNDERGROUND MINING, LLC







By:  /s/ Samuel M. Hopkins II__________________________

Name:  Samuel M. Hopkins II

Title: Member

 

 










--------------------------------------------------------------------------------











 

BLEDSOE COAL CORPORATION







By:  /s/ Samuel M. Hopkins II__________________________

Name:  Samuel M. Hopkins II

Title: Vice President

 

 

 

JOHNS CREEK ELKHORN COAL CORPORATION







By:  /s/ Samuel M. Hopkins II__________________________

Name:  Samuel M. Hopkins II

Title: Vice President

 

 

 

BELL COUNTY COAL CORPORATION







By:  /s/ Samuel M. Hopkins II__________________________

Name:  Samuel M. Hopkins II

Title: Vice President

 

 

 

JAMES RIVER COAL SALES, INC.







By:  /s/ Samuel M. Hopkins II__________________________

Name:  Samuel M. Hopkins II

Title: Vice President

 

 

 

BLEDSOE COAL LEASING COMPANY







By:  /s/ Samuel M. Hopkins II__________________________

Name:  Samuel M. Hopkins II

Title: Vice President

 

 

 

BLUE DIAMOND COAL COMPANY







By:  /s/ Samuel M. Hopkins II__________________________

Name:  Samuel M. Hopkins II

Title: Vice President










--------------------------------------------------------------------------------











 

 

 

MCCOY ELKHORN COAL CORPORATION







By:  /s/ Samuel M. Hopkins II__________________________

Name:  Samuel M. Hopkins II

Title: Vice President

 

 







A-11




--------------------------------------------------------------------------------










 

GUARANTORS:




BDCC HOLDING COMPANY, INC.







By:  /s/ Samuel M. Hopkins II__________________________

Name:  Samuel M. Hopkins II

Title: Vice President

 

 

 

EOLIA RESOURCES, INC.







By:  /s/ Samuel M. Hopkins II__________________________

Name:  Samuel M. Hopkins II

Title: Vice President

 

 

 

SHAMROCK COAL COMPANY, INCORPORATED







By:  /s/ Samuel M. Hopkins II__________________________

Name:  Samuel M. Hopkins II

Title: Vice President

 

 

 

JOHNS CREEK COAL COMPANY







By:  /s/ Samuel M. Hopkins II__________________________

Name:  Samuel M. Hopkins II

Title: Vice President

 

 

 

JOHNS CREEK PROCESSING COMPANY







By:  /s/ Samuel M. Hopkins II__________________________

Name:  Samuel M. Hopkins II

Title: Vice President













--------------------------------------------------------------------------------










 

LENDER, ADMINISTRATIVE AGENT AND
COLLATERAL AGENT:




GENERAL ELECTRIC CAPITAL CORPORATION







By:  /s/ Todd Eubanks__________________________

Name:  Todd Eubanks

Title: Duly Authorized Signatory













--------------------------------------------------------------------------------










LENDERS:

 

GE CAPITAL COMMERCIAL INC.

 

By: /s/ Todd Eubanks__________________________

Name:  Todd Eubanks

Title:  Duly Authorized Signatory

 

UBS LOAN FINANCE LLC

 

By: /s/ Irja R. Otsa____________________________

Name: Irja R. Otsa

Title: Associate Director

 

By: /s/ Mary E. Evans_________________________

Name: Mary E. Evans

Title: Associate Director










--------------------------------------------------------------------------------










L/C ISSUER:

UBS AG, STAMFORD BRANCH

 

By: /s/ Irja R. Otsa____________________________

Name: Irja R. Otsa

Title: Associate Director

 

By: /s/ Mary E. Evans_________________________

Name: Mary E. Evans

Title: Associate Director
















--------------------------------------------------------------------------------







SCHEDULE 1 TO FOURTH AMENDMENT










(a)

Joinder Documents.  As soon as practicable, but in any event no later than May
3, 2011 (or such later date as agreed to by the Collateral Agent in its
reasonable discretion), the Credit Parties shall have taken all of the actions
provided for in Section 8.08(c) of the Credit Agreement (other than those
actions described in Schedule 2 to this Agreement) in respect of the IRP
Acquisition, the Acquired Business, the Target and its subsidiaries and the IRP
Holdcos.  Each of the Target, its Subsidiaries and the IRP Holdcos may be joined
to the Loan Documents as either a Borrower or a Guarantor thereunder, as
requested by JRCC and approved by the Administrative Agent.  For the avoidance
of doubt, nothing in this Schedule 1 is intended to nor shall it be construed as
requiring the Credit Parties to cause the Acquired Business, Target or any of
its Subsidiaries to execute and deliver and/or obtain any Mortgages, landlord
consents or waivers or any other items of the type described on Schedule 2 to
this Agreement.

(b)

Termination of Merrill Lynch Capital Local Financing Statements and Mortgages.
As soon as practicable, but in any event no later than June 30, 2011 (or such
later date as agreed to by the Collateral Agent in its reasonable discretion),
the Collateral Agent shall have received evidence, reasonably satisfactory to
the Collateral Agent, that all mortgages and local UCC financing statements
filed by Merrill Lynch Business Financial Services Inc. as secured party and
listing any the Target or its subsidiaries as debtor shall have been terminated
of record (it being understood that the Collateral Agent shall have received a
copy of a fully executed and effective payoff letter from GE Business Financial
Services Inc. (as successor to Merrill Lynch Business Financial Services Inc. in
respect of the credit facility of the Target and its subsidiaries in effect
immediately prior to the IRP Acquisition, and that such credit facility shall be
paid in full and terminated, and all liens in respect thereof discharged (except
for any cash collateralization in respect of the IRP-Travelers Letter of Credit
to the extent permitted in the Fourth Amendment), upon the consummation of the
IRP Acquisition).  







A-16




--------------------------------------------------------------------------------







SCHEDULE 2 TO FOURTH AMENDMENT




(a)

Mortgages.  The Collateral Agent shall have received (i) a duly executed and
effective first-priority (subject to Permitted Encumbrances) perfected Mortgage,
in form and substance satisfactory to the Collateral Agent, with respect to each
applicable Real Estate Asset of the Target, its subsidiaries and the IRP
Holdcos, (ii) evidence, reasonably satisfactory to the Collateral Agent, that
all recording or filing charges, taxes, fees and expenses due in connection with
the recordation and filing of each such Mortgage have been paid by the Credit
Parties and that the Collateral Agent has a valid, perfected, first-priority
Lien on all such applicable Real Estate Assets, and (iii) such other documents,
agreements, reports and instruments required by Sections 8.08(a) and (b) of the
Credit Agreement (including, without limitation, FIRREA appraisals, Federal
Flood Insurance, record searches, assignments of leases and rents, estoppel
letters, attornment agreements, consents, landlord consents, waivers,
recordation of leases and releases) as the Collateral Agent may require with
respect to the applicable Real Estate Assets of the Target, its subsidiaries and
the IRP Holdcos; provided that, with respect to assets not included in the
Borrowing Base, the forgoing actions described in this clause (a)(i) or (iii)
may be waived by the Collateral Agent with respect to any specifically
identified asset with respect to which the Collateral Agent has confirmed in
writing to the Credit Parties in its reasonable determination, in consultation
with JRCC, that the costs, expense or other adverse consequences to the Credit
Parties of providing a security interest with respect to such asset is excessive
in view of the benefits afforded to the Secured Parties by taking a security
interest in such assets.

(b)

Local UCC Financing Statements.  The Collateral Agent shall have received
evidence, reasonably satisfactory to the Collateral Agent, that (i) all local
UCC financing statements have been filed and are effective, and all applicable
lien searches have been conducted with results satisfactory to the Collateral
Agent, necessary or reasonably required by the Collateral Agent to ensure that
the Collateral Agent has a valid, perfected, first-priority (subject to
Permitted Encumbrances) Lien on all Collateral of the Target, its subsidiaries
and the IRP Holdcos (including, without limitation Collateral consisting of
as-extracted collateral and all other personal property and fixtures) and (ii)
that all recording or filing charges, taxes, fees and expenses due in connection
with the recordation and filing of each such UCC financing statements have been
paid by the Credit Parties; provided that, with respect to assets not included
in the Borrowing Base, the forgoing actions described in this clause (b)(i) may
be waived by the Collateral Agent with respect to any specifically identified
asset with respect to which the Collateral Agent has confirmed in writing to the
Credit Parties in its reasonable determination, in consultation with JRCC, that
the costs, expense or other adverse consequences to the Credit Parties of
providing a security interest with respect to such asset is excessive in view of
the benefits afforded to the Secured Parties by taking a security interest in
such assets.

(c)

Legal Opinions Regarding Mortgages and Local UCC Filings.  The Collateral Agent
shall have received such written opinions of counsel to the Credit Parties, in
form and substance satisfactory to the Collateral Agent, relating to the
Mortgages and local UCC financing statements in respect of the Credit Parties,
Target, its subsidiaries and the IRP Holdcos, and addressing such matters as the
Collateral Agent may reasonably request.







A-17




--------------------------------------------------------------------------------







EXHIBIT A




[See attached Schedule 2.01(a) to the Credit Agreement]










A-18




--------------------------------------------------------------------------------







SCHEDULE 2.01(a)




Lender Commitments




Lender

Commitment

General Electric Capital Corporation

$41,923,077.00

GE Capital Commercial Inc.

$10,000,000.00

UBS Loan Finance LLC

$23,076,923.00

 

 

Total:

$75,000,000.00













A-19




--------------------------------------------------------------------------------